Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  129358                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129358
                                                                    COA: 261738
                                                                    St. Clair CC: 03-001365-FH
  ROY STEPHEN HAMILTON,
           Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 5, 2005 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court. On the Court’s own motion,
  we REMAND this case to the St. Clair Circuit Court for correction of the judgment of
  sentence. Defendant was sentenced to a prison term of five years to forty years for his
  conviction for felonious assault, MCL 750.82, as a fourth habitual offender, MCL 769.12.
  The maximum possible term of imprisonment for a fourth habitual offender convicted of
  felonious assault is fifteen years. MCL 769.12(1)(b). On remand, the trial court shall
  correct the judgment of sentence so that the maximum term of imprisonment for
  defendant’s felonious assault conviction is fifteen years.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2006                    _________________________________________
           p0124                                                               Clerk